Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1)	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “device for administering a liquid medicine, having a reservoir, in which a medicine is held or can be held, and having a pump, which has a pump chamber, which is fluidically connected to the reservoir via a one-way valve that is only transmissive in the direction from the reservoir into the pump chamber, and that is fluidically connected to a medicine outlet via a valve according to claim 1” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
2)	Claims 21-22 are objected to because of the following informalities:  
Claim 21, line 1, “claim1” should read “claim 1” for correctness
Claim 22, line 1, “claim1” should read “claim 1” for correctness
Appropriate correction is required.
Claim Rejections - 35 USC § 112
3)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4)	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5)	Claims 13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “the direction” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 17, the phrase "particularly preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purposes of examination, Examiner will interpret “is between 1:5 and 1:1000 and particularly preferably between 1:50 and 1:100” as “is between 1:5 and 1:1000”.
Claim Rejections - 35 USC § 103
6)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8)	Claims 1-2, 5, 7-12, and 14-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (European Patent Applicant No. 2896457), hereinafter Jones in view of Mukerjee et al. (U.S. PGPUB 20050171480), hereinafter Mukerjee.
	Regarding claim 1, Jones teaches a valve (Fig. 1; 100) for a device for administering a liquid medicine (Examiner interprets the device as being capable of administering a liquid medicine, since liquid is capable of flowing through the valve), having a valve body (Fig. 1; 101) which has an inner space (Fig. 1; 102) for receiving liquid, wherein the valve body has a valve inlet (as shown in Annotated Fig. 3) and an opposite liquid outlet (as shown in Annotated Fig. 3), which both open out into the inner space (as shown in Fig. 2A), wherein a plurality of microchannels (Fig. 2B; 107) is arranged in the inner space, said plurality of microchannels extending in a connection direction between the liquid inlet and the liquid outlet (Examiner interprets the direction of the dashed arrows of Fig. 2B to be the connection direction), wherein the plurality of microchannels form a grid made of parallel, rod-shaped boundary elements (Fig. 1; 103 and 104).
However, Jones is silent to wherein the microchannels have a diameter between 1 µm and 200 µm.
	Mukerjee teaches a plurality of microchannels [Paragraph 0010], wherein each of the plurality of microchannels have a diameter between 1 µm and 200 µm [Paragraph 0078].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter each of the plurality of microchannels Jones to a diameter between 1 µm and 200 µm, as taught by Mukerjee, as is known within the art to have a diameter within said range in order to maintain stability of the microchannel [Paragraph 0078]. Further, Applicant has not disclosed that the range claimed solves any stated problem or is for any particular purpose, indicating simply that the diameter is “preferably” within the claimed ranges (specification Page 2).


    PNG
    media_image1.png
    465
    505
    media_image1.png
    Greyscale

Annotated Fig. 3
	Regarding claim 2, Jones in view of Mukerjee teaches the valve according to claim 1. However, Jones in view of Mukerjee does not explicitly disclose wherein each of the plurality of microchannels have a diameter between 5 µm and 20 µm.
	It would have been objection to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of each of the plurality of microchannels of Jones in view of Mukerjee to a diameter of 5 µm to 10 µm, since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 5, Jones in view of Mukerjee teaches the valve according to claim 1, in which the boundary elements extend perpendicularly to the connected direction between the liquid inlet and the liquid outlet (as shown in Fig. 1).
Regarding claim 7, Jones in view of Mukerjee teaches the valve according to claim 1, in which the boundary elements have a polygonal cross-section (as shown in Fig. 1).
Regarding claim 8, Jones in view of Mukerjee teaches the valve according to claim 1, in which the inner space, the liquid inlet, and the liquid outlet have the same cross-sectional area perpendicular to the connection direction (as shown by Annotated Fig. 3).
Regarding claim 9, Jones in view of Mukerjee teaches the valve according to claim 7, in which the valve has parallel side walls (as shown in Annotated Fig. 1), whose inner sides border the inner space, wherein the side walls open out into the liquid inlet or the liquid outlet on opposite ends.

    PNG
    media_image2.png
    368
    496
    media_image2.png
    Greyscale

Annotated Fig. 1
Regarding claim 10, Jones in view of Mukerjee teaches the valve according to claim 8, in which the valve body has a constant cross-section across its entire length between the liquid inlet and the liquid outlet (as shown by Annotated Fig. 3).
Regarding claim 11, Jones in view of Mukerjee teaches the valve according to claim 1, in which the valve body has a polygonal cross-section (as shown in Fig. 1).
Regarding claim 12, Jones in view of Mukerjee teaches the valve according to claim 1. While Jones does not explicitly teach that the surface of the boundary elements has a functional coating, Jones teaches that it is known for the posts to be hydrophilic [Paragraph 0003].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have given the device of Jones in view of Mukerjee a functional coating. Doing so would allow for the capillary pressure of the microchannels to be kept high [Paragraph 0003].
	Regarding claim 14, Jones in view of Mukerjee teaches the valve according to claim 7. However, Jones in view of Mukerjee is silent to wherein boundary elements have a circular cross-section.
	It would have been obvious to one of ordinary art in the skill before the effective filing date of the claimed invention to have modified the boundary elements of Jones to have a circular cross-section, as claimed, since it has been held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant (MPEP 2144.04 IV. C. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
	Regarding claim 15, Jones in view of Mukerjee teaches the valve according to claim 11. However, Jones in view of Mukerjee is silent to wherein valve body has a circular cross-section.
	It would have been obvious to one of ordinary art in the skill before the effective filing date of the claimed invention to have modified the valve body of Jones in view of Mukerjee to have a circular cross-section, as claimed, since it has been held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant (MPEP 2144.04 IV. C. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
	Regarding claim 16, Jones in view of Mukerjee teaches the valve according to claim 12, wherein the functional coating is a hydrophilic coating [Paragraph 0003].
	Regarding claim 17, Jones in view of Mukerjee teaches the valve according to claim 1. However, Jones in view of Mukerjee fails to teach wherein the cross-sectional area ratio between the microchannels and the inner space is between 1:5 and 1:1000. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Jones in view of Mukerjee to have a cross-section area ratio of between the microchannels and the inner space be between 1:5 and 1:1000, as it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984) (MPEP 2144.04 (IV) A). Additionally, Applicant has not disclosed within the specification that the cross-sectional area ratio must be between 1:5 and 1:1000, only that it is “preferably” so (Specification Page 2, lines 26-30).
	Regarding claim 18, Jones in view of Mukerjee teaches the valve according to claim 1. However, Jones in view of Mukerjee fails to teach wherein the cross-sectional area ratio between the microchannels and the inner space is between 1:50 and 1:100. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Jones in view of Mukerjee to have a cross-section area ratio of between the microchannels and the inner space be between 1:50 and 1:100, as it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984) (MPEP 2144.04 (IV) A). Additionally, Applicant has not disclosed within the specification that the cross-sectional area ratio must be between 1:50 and 1:100, only that it is “preferably” so (Specification Page 2, lines 26-30).
	Regarding claim 19, Jones in view of Mukerjee teaches the valve according to claim 1, wherein the boundary elements have a diameter between 0.5 µm and 50 µm [Paragraph 0032].
	Regarding claim 20, Jones in view of Mukerjee teaches the valve according to claim 1, wherein the boundary elements have a diameter between 3 µm and 15 µm [Paragraph 0032].
	Regarding claim 21, Jones in view of Mukerjee teaches the valve according to claim 1. Examiner interprets “wherein the valve is produced by means of micro-injection moulding” to be product by process, and notes that the same end resultant structure is shown in the prior art of Jones in view of Mukerjee.
	Regarding claim 22, Jones in view of Mukerjee teaches the valve according to claim 1. Examiner interprets “wherein the valve is produced by means of silicon etching methods” to be product by process, and notes that the same end resultant structure is shown in the prior art of Jones in view of Mukerjee.
9)	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Mukerjee, further in view of Iida (U.S. PGPUB 20070160474), hereinafter Iida.
Regarding claim 6, Jones in view of Mukerjee teaches the valve according to claim 1, wherein the boundary elements extend from an inner side of a side wall bordering the inner space of the valve body toward an opposite side wall, without reaching this, such that a spacing between the boundary elements and the opposite side wall is formed (as shown in Fig. 2A). However, Jones in view of Mukerjee fails to teach wherein a length of the boundary elements is between 20% and 80% of a diameter of the inner space perpendicular to the connection direction between the liquid inlet and the liquid outlet.
	Iida teaches a valve (as shown in Fig. 5), in which a length (Fig. 5; d) of the boundary elements (Fig. 5; 4105) is less than a diameter (Fig. 5; D) of the inner space (space inner to Fig. 5; 4104) perpendicular to the connection direction between the liquid inlet (Fig. 4A; 101) and the liquid outlet (Fig. 4A; 102), wherein the boundary elements extend starting from an inner side of a side wall bordering the inner space of the valve body toward an opposite side wall, without reaching this, such that a spacing between the boundary elements and the opposite side wall is formed (as shown in Fig. 4A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve of Jones in view of Mukerjee to have the length of the boundary elements be less than a diameter of the inner space perpendicular to the connection direction between the liquid inlet and the liquid outlet, as taught by Iida. Doing so would allow for control over fluid flow within the valve [Paragraph 0151]. However, Jones in view of Mukerjee in view of Iida is silent to wherein a length of the boundary elements is between 20% and 80% of a diameter of the inner space perpendicular to the connection direction between the liquid inlet and the liquid outlet.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the length of the boundary elements be between 20% and 80% of a diameter of the inner space perpendicular to the connection direction between the liquid inlet and the liquid outlet, as claimed. Iida teaches that length of the boundary elements is something that is to be adjusted by those skilled in the art [Paragraph 0151]. Additionally, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
10)	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wachtel (U.S. PGPUB 20120138049) in view of Jones in view of Mukerjee.	
	Wachtel teaches a device (Fig. 2; 1) for administering a liquid medicine, having a reservoir (Fig. 2; 3) in which a medicine is held or can be held, and having a pump (Fig. 2; 5), which has a pump chamber (Fig. 2; 11), which is fluidically connecter to the reservoir via a one-way valve (Fig. 2; 1) that is only transmissive in the direction from the reservoir to the pump chamber [Paragraph 0044], and which is fluidically connected to a medicine outlet (Fig. 2; 12). 
	However, Wachtel is silent to the pump being fluidically connected to a medicine outlet via a valve according to claim 1.
	Jones in view of Mukerjee teaches the valve of claim 1, which is used to help control the movement of fluid [Paragraph 0008].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wachtel to include the valve of Jones in view of Mukerjee to fluidically connect the pump and the medicine outlet. Doing so would have allowed for controlled distribution of the medicine from the pump, as taught by Jones in view of Mukerjee [Paragraph 0018].
Double Patenting
11)	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
12)	Claims 1-2, 5-12, and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-12 and 14-17 of U.S. Patent No. 11224734. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the current application contains the same material as claims 1-2 of issued patent, minus the allowable subject matter, and claims 2, 5-12 and 14-16 of the current application are substantially similar and/or identical to material within claims 5-12 and 14-17 of the issued patent.
Conclusion
13)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783